lee, elmer edward v. state                                          








                                        NO. 12-07-00002-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
DATHAN TROACE SEARS,           §                      APPEAL
FROM THE SEVENTH
APPELLANT
 
V.        §                      JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §                      SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of
jurisdiction.  A defendant’s general
right to appeal is limited to appeal from a final judgment.  State v. Sellers, 790 S.W.2d
316, 321 n.4 (Tex. Crim. App. 1990); see also Tex. Code Crim. Proc. Ann. art. 44.02 (Vernon 2006).  Courts of appeals do not have jurisdiction to
review interlocutory orders unless that jurisdiction has been expressly granted
by law.  Apolinar v. State,
820 S.W.2d 792, 794 (Tex. Crim. App. 1991). 
The clerk’s record in this appeal contains neither a final judgment nor
an appealable interlocutory order. 
            On April 20, 2007, this court notified Appellant,
pursuant to Texas Rules of Appellate Procedure 37.2 and 44.3, that the clerk’s
record does not contain a final judgment or appealable order.  Appellant was further notified that unless
the clerk’s record was amended on or before April 30, 2007 to show the
jurisdiction of this court, the appeal would be dismissed.  The April 30, 2007 deadline for amending the
clerk’s record has passed, and Appellant has not shown the jurisdiction of this
court or otherwise responded to this court’s notice.  Accordingly, the appeal is dismissed
for want of jurisdiction.
Opinion
delivered May 9, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
(DO NOT PUBLISH)